                                             Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 1 of 7




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        CHRISTINA SACCOMANO,                            Case No. 18-cv-02624-JCS
                                                        Plaintiff,                          ORDER GRANTING MOTION FOR
                                   8
                                                                                            ATTORNEYS’ FEES UNDER 42 U.S.C.
                                                  v.                                        § 406(b)
                                   9
                                            ANDREW SAUL,                                    Re: Dkt. No. 35
                                  10
                                                        Defendant.
                                  11
                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff Christina Saccomano’s attorney Harvey Sackett moves for an award of attorneys’

                                  14   fees pursuant to 42 U.S.C. § 406(b) in this action for social security disability benefits, where

                                  15   Saccomano obtained a favorable result reversing the initial decision of Defendant Andrew Saul,

                                  16   Commissioner of Social Security (the “Commissioner”). The parties submitted supplemental

                                  17   briefing after the Court issued an order to show cause. For the reasons discussed below, the

                                  18   motion is GRANTED.1

                                  19   II.     BACKGROUND
                                  20           The Court previously granted Saccomano’s motion for summary judgment and remanded

                                  21   this case for further administrative proceedings, Order re Mots. for Summ. J. (dkt. 27),2 which

                                  22   resulted in the Commissioner finding Saccomano disabled and entitled to past benefits totaling

                                  23   $125,893 as well as ongoing future benefits, see Apr. 14, 2020 Letter (dkt. 35-3) at 3. The parties

                                  24   stipulated to a fee award of $4,139.02 to be paid by the Commissioner under the Equal Access to

                                  25   Justice Act (“EAJA”). See dkts. 33, 34. Saccomano’s counsel Harvey Sackett now moves for an

                                  26
                                  27   1
                                         The parties consented to the jurisdiction of the undersigned magistrate judge for all purposes
                                  28   pursuant to 28 U.S.C. § 636(c).
                                       2
                                         Saccomano v. Saul, No. 18-cv-02624-JCS, 2019 WL 4751888 (N.D. Cal. Sept. 30, 2019).
                                           Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 2 of 7




                                   1   award of $21,473.25 in attorneys’ fees from Saccomano’s past-due benefits pursuant to 42 U.S.C.

                                   2   § 406(b), which allows a court to award “a reasonable fee for such representation, not in excess of

                                   3   25 percent of the total of the past-due benefits . . . for payment to such attorney out of, and not in

                                   4   addition to, the amount of such past-due benefits.” 42 U.S.C. § 406(b)(1)(A).

                                   5          Saccomano entered a fee agreement to pay Sackett “a fee no greater than 25% of the past-

                                   6   due benefits owed to [her]” if she “receive[d] a favorable decision at any time following an

                                   7   unfavorable or partially favorable administrative law judge decision either at any administrative

                                   8   level or at the judicial level.” Fee Agreement (dkt. 35-4) at 1. The fee agreement provides no

                                   9   guidance as to the particular amount of fees that Saccomano would pay under those circumstances,

                                  10   except to restate the maximum limit provided by statute. Sackett’s assertion in his motion that

                                  11   “Saccomano contracted with Sackett to pay 25% of past-due benefits,” Mot. (dkt. 35) at 7,

                                  12   therefore did not accurately reflect the fee agreement. The Court ordered Sackett to show cause
Northern District of California
 United States District Court




                                  13   why his motion should be granted in the amount requested and to address how the Court should

                                  14   determine an appropriate award of fees under § 406(b) when the fee agreement provides no

                                  15   guidance beyond the terms of the statute. See generally Order to Show Cause (“OSC,” dkt. 42).

                                  16   Sackett’s response generally argues for the reasonableness of the amount of fees he seeks, and

                                  17   includes a declaration by Saccomano expressing her appreciation for Sackett’s work, but does not

                                  18   address the core questions of whether the fee agreement provides any meaningful guidance, or

                                  19   how the Court should evaluate Sackett’s request in the absence of such guidance. See generally

                                  20   Sackett OSC Response (dkt. 44).

                                  21          The order to show cause also noted discrepancies in Sackett’s description of an appropriate

                                  22   non-contingency hourly rate to be used as a benchmark, with references to such a rate in his

                                  23   motion ranging from $350 to $1,050 per hour. OSC at 2 n.1. Sackett argues in his response that a

                                  24   non-contingency rate of $688 is appropriate, corresponding to the ninety-fifth percentile of

                                  25   attorneys in San Francisco based on survey data. See Sackett OSC Response at 10–11. Sackett

                                  26   also submits a declaration by Saccomano expressing satisfaction with Sackett’s representation of

                                  27   her and asking the Court to approve his request for fees. See Saccomano Decl. (dkt. 44-2).

                                  28          The Commissioner, acting in a role “‘resembling that of a trustee for the claimant[],’”
                                                                                          2
                                              Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 3 of 7




                                   1   submitted a response to Sackett’s motion describing the general framework for adjudicating

                                   2   motions for attorneys’ fees under § 406(b) and noting that Sackett’s requested amount of fees

                                   3   would represent an effective hourly rate of $1,050.04. See generally Comm’r’s Response to Mot.

                                   4   (dkt. 37) (quoting Gisbrecht v. Barhnart, 535 U.S. 789, 798 n.6 (2002)). That response did not

                                   5   address the language of the fee agreement at issue. See id. In response to the Court’s order to

                                   6   show cause, the Commissioner filed another response further addressing the framework for

                                   7   evaluating motions under § 406(b) and the amount that Sackett has requested here, but concluding

                                   8   that in the absence of caselaw on point, the Commissioner was “unable to provide any direct

                                   9   response to the Court’s query” regarding fee agreements that do not provide for any particular

                                  10   amount of fees. See generally Comm’r’s OSC Response (dkt. 46). The Commissioner “takes no

                                  11   position as to whether [Sackett’s] fee request was ‘reasonable.’” Id. at 5.

                                  12   III.     ANALYSIS
Northern District of California
 United States District Court




                                  13            A.   Legal Standard for Social Security Attorney’s Fees
                                  14            “Whenever a court renders a judgment favorable to a claimant under this subchapter who

                                  15   was represented before the court by an attorney, the court may determine and allow as part of its

                                  16   judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the

                                  17   past-due benefits to which the claimant is entitled by reason of such judgment, and the

                                  18   Commissioner of Social Security may . . . certify the amount of such fee for payment to such

                                  19   attorney out of, and not in addition to, the amount of such past-due benefits.” 42 U.S.C. § 406(b).

                                  20   Courts must “review for reasonableness” fees sought under this statute, and may reduce an award

                                  21   of fees below the statutory ceiling based on factors including “the character of the representation,”

                                  22   “the results the representative achieved,” an attorney’s responsibility for delay (which must be

                                  23   addressed “so that the attorney will not profit from the accumulation of benefits during the

                                  24   pendency of the case in court”), and whether the “benefits are large in comparison to the amount

                                  25   of time counsel spent on the case” (which “may require the claimant’s attorney to submit . . . a

                                  26   record of the hours spent representing the claimant and a statement of the lawyer’s normal hourly

                                  27   billing charge for noncontingent-fee cases”). Gisbrecht, 535 U.S. at 808–09; see also Crawford v.

                                  28   Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (“The court may properly reduce the fee for
                                                                                         3
                                           Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 4 of 7




                                   1   substandard performance, delay, or benefits that are not in proportion to the time spent on the

                                   2   case.”). In conducting that inquiry, courts must “respect the ‘primacy of lawful attorney-client fee

                                   3   agreements.’” Crawford, 586 F.3d at 1150 (quoting Gisbrecht, 535 U.S. at 1150).

                                   4          In addition to the fees permitted under § 406(b), the EAJA, enacted in 1980, allows a party

                                   5   who prevails against the United States in court, including a successful Social Security benefits

                                   6   claimant, to receive an award of fees payable by the United States if the government’s position in

                                   7   the litigation was not “substantially justified.” Gisbrecht, 535 U.S. at 796 (citing 28 U.S.C.

                                   8   § 2412(d)(1)(A)). The burden of proving the substantial justification exception to the mandatory

                                   9   award of fees under the EAJA lies with the government. Love v. Reilly, 924 F.2d 1492, 1495 (9th

                                  10   Cir. 1991). In contrast to fees awarded under § 406(b), EAJA fees are based on the “time

                                  11   expended” and the attorney’s billing rate. 28 U.S.C. § 2412(d)(1)(B). The EAJA authorizes an

                                  12   award of only “reasonable” attorneys’ fees, and caps the rate at which fees can be awarded at $125
Northern District of California
 United States District Court




                                  13   per hour, except that a court may authorize a higher rate based on special circumstances or an

                                  14   increase in the cost of living. 28 U.S.C. § 2412(d)(2)(A). The Ninth Circuit has authorized a cost

                                  15   of living adjustment based on the “CPI-U” consumer price index. Thangaraja v. Gonzales, 428

                                  16   F.3d 870, 876 (9th Cir. 2005).

                                  17          “Congress harmonized fees payable by the Government under EAJA with fees payable

                                  18   under § 406(b) out of the claimant’s past-due Social Security benefits in this manner: Fee awards

                                  19   may be made under both prescriptions, but the claimant’s attorney must ‘refun[d] to the claimant

                                  20   the amount of the smaller fee.’” Gisbrecht, 535 U.S. at 796 (quoting Act of Aug. 5, 1985, Pub. L.

                                  21   No. 99-80, § 3, 99 Stat. 186 (1985)) (alteration in original). Accordingly, “an EAJA award offsets

                                  22   an award under Section 406(b),” increasing “the amount of the total past-due benefits the claimant

                                  23   actually receives . . . up to the point the claimant receives 100 percent of the past-due benefits.”

                                  24   Id. (citation, brackets, and internal quotation marks omitted).

                                  25          B.    Sackett’s Fee Agreement Provides No Guidance
                                  26          The Supreme Court’s analysis in Gisbrecht was premised on a fee agreement in which the

                                  27   plaintiffs “agreed to pay counsel 25 percent of all past-due benefits recovered.” Gisbrecht, 535

                                  28   U.S. at 797. Saccomano’s agreement, in contrast, provides in relevant part only that she will pay
                                                                                         4
                                           Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 5 of 7




                                   1   “a fee no greater than 25% of the past-due benefits owed to [her].” Fee Agreement at 1 (emphasis

                                   2   added). The fee agreement provides no further guidance on how the fee will be determined within

                                   3   that limit, which merely restates the “one boundary line” established by Congress in § 406(b). See

                                   4   Gisbrecht, 535 U.S. at 807. Unlike other fee agreements presented to this Court in Social Security

                                   5   cases, the agreement between Saccomano and Sackett does not explicitly vest authority to

                                   6   determine the amount of the fee in the attorney. Cf. Gurzenda v. Saul, No. 18-cv-0488-JCS, 2020

                                   7   WL 5407998, at *1 (N.D. Cal. Sept. 9, 2020) (addressing a fee agreement granting counsel “the

                                   8   right . . . to ask the court to award as much as 25% of [the claimant’s] past-due benefits”). In the

                                   9   absence of any evidence for a contrary interpretation—or indeed, any such argument, even after

                                  10   invitation in the order to show cause—the Court construes the fee agreement here as leaving for

                                  11   the Court determine on a blank slate what fee is reasonable, up to a limit of twenty-five percent of

                                  12   Saccomano’s past-due benefits.
Northern District of California
 United States District Court




                                  13          C.    Sackett Is Entitled to the Fees He Seeks
                                  14          As a starting point, the relevant figure for the present analysis is the full $21,473.25

                                  15   Sackett seeks to recover under § 406(b), without accounting for the earlier award under the EAJA.

                                  16   Sackett suggests that his request for $21,473.25 should be treated as effectively only $17,337.23,

                                  17   because Sackett will be ordered to refund the stipulated EAJA award to Saccomano.3 Mot. at 2, 9;

                                  18   Sackett OSC Response at 1, 13. Such an approach either neglects the fact that Sackett has already

                                  19   received the EAJA award in addition to whatever amount will be awarded under § 406(b), or

                                  20   presumes—incorrectly—that the EAJA is intended to increase the amount that attorneys receive

                                  21   rather than offset the bills incurred by successful plaintiffs. Analyzing the reasonableness of a

                                  22   § 406(b) award only after subtracting any amount awarded under the EAJA would effectively

                                  23   unwind the refund process established by Congress and described in Gisbrecht, such that the

                                  24
                                  25   3
                                         Sackett’s motion and OSC response in some instances erroneously reports the EAJA award as
                                  26   $4,139.92 rather than $4,139.02, Mot. at 12, Sackett OSC Response at 1, and his calculation of the
                                       difference between his requested § 406(b) award and the EAJA award is off by a few dollars
                                  27   regardless of whether it is based on the correct EAJA award or the erroneous amount stated in
                                       those instances. Because the Court rejects Sackett’s premise of subtracting the EAJA award to
                                  28   determine an “effective” § 406(b) award, however, those small errors are not relevant to the
                                       outcome of the motion.
                                                                                         5
                                             Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 6 of 7




                                   1   attorney recovers a greater-than-“reasonable” fee, and the claimant receives no benefit from the

                                   2   EAJA. The Court rejects Sackett’s framework, and analyzes the appropriate award under § 406(b)

                                   3   without accounting for the separate award under the EAJA.

                                   4           The $21,473.25 that Sackett seeks here is $10,000 less than the maximum one-fourth of

                                   5   Saccomano’s $125,893 past-due benefits allowed under § 406(b). Sackett notes that he intends to

                                   6   seek $10,000 in fees under 42 U.S.C. § 406(a) at the administrative level, Mot. at 2 n.1., but the

                                   7   reasonableness of any such award by the Social Security Administration is not before this Court.

                                   8   In determining whether the $21,473.25 request is reasonable, the Court is mindful of Gisbrecht’s

                                   9   acknowledgment that contingent fee agreements for the maximum twenty-five percent of past-due

                                  10   benefits have become standard in Social Security disability litigation. See 535 U.S. at 803. And

                                  11   while reverting to a “lodestar” method of calculation based on a reasonable hourly rate—which

                                  12   Gisbrecht recognized as “‘the guiding light of our fee-shifting jurisprudence’”—has some appeal
Northern District of California
 United States District Court




                                  13   in the absence of a more specific fee stated in the contract, Gisbrecht’s admonition that the

                                  14   “lodestar method was designed to govern imposition of fees on the losing party,” and thus is not

                                  15   appropriate in assessing fees to be paid by an attorneys’ client, remains applicable here. See id. at

                                  16   801, 806 (quoting Burlington v. Dague, 505 U.S. 557, 562 (1992)). Even if a lodestar method

                                  17   were otherwise appropriate, it is difficult—if not impossible—to determine a customary hourly fee

                                  18   in a field of law where contingency fees are the overwhelming norm. See id. at 803; see also, e.g.,

                                  19   Comm’r’s OSC Response at 3 (“From a cursory review of [Sackett’s] website, it appears to

                                  20   indicate that he works exclusively on a contingency basis.”). Evaluating Sackett’s request against

                                  21   the

                                  22           twenty-five-percent contingency fee typical of Social Security attorneys’ fee agreements

                                  23   thus provides a better comparison in this context.

                                  24           At only around seventeen percent of Saccomano’s past-due benefits—significantly below

                                  25   the twenty-five percent typically provided by fee agreements in this field—Sackett’s request for

                                  26   $21,473.25 is presumptively reasonable. The record does not reveal significant unwarranted delay

                                  27   or substandard performance on the merits of the case. To the contrary, Sackett ultimately obtained

                                  28   a wholly favorable result for his client. The Court also notes Saccomano’s declaration stating her
                                                                                         6
                                             Case 3:18-cv-02624-JCS Document 47 Filed 10/06/20 Page 7 of 7




                                   1   satisfaction with the representation and her desire that Sackett’s motion be granted. See

                                   2   Saccomano Decl. ¶¶ 4–5.

                                   3           The Court may also consider, “not as a basis for satellite litigation, but as an aid to the

                                   4   court’s assessment of the reasonableness of the fee yielded by the fee agreement, a record of the

                                   5   hours spent representing the claimant and a statement of the lawyer’s normal hourly billing charge

                                   6   for noncontingent-fee cases.” Gisbrecht, 535 U.S. at 808. Sackett spent 20.45 hours litigating

                                   7   Saccomano’s case in this Court, which is not an unreasonable amount of time, and works out to a

                                   8   rate of around $1,050 per hour if his request is granted in full. That is a high number, but Sackett

                                   9   has submitted evidence that attorneys in the San Francisco area with his level of experience—in

                                  10   all fields, not specifically in the context of Social Security disability claims—on average bill $480

                                  11   per hour, see dkt. 35-6, and awarding a little over twice that rate is not unreasonable in light of the

                                  12   contingent nature of the representation and Sackett’s risk of recovering nothing if the case was
Northern District of California
 United States District Court




                                  13   unsuccessful.4 The Court is satisfied that the “benefits are [not so] large in comparison to the

                                  14   amount of time counsel spent on the case” to warrant a reduction in fees. See id.

                                  15   IV.     CONCLUSION
                                  16           For the reasons discussed above, the motion for attorneys’ fees is GRANTED. Sackett

                                  17   shall recover $21,473.25 from Saccomano’s past-due benefits under § 406(b). Upon receipt of

                                  18   such funds, Sackett is ORDERED to refund to Saccomano the previous award of $4,139.02 under

                                  19   the EAJA. The Commissioner is ORDERED to disburse Saccomano’s past-due benefits in a

                                  20   manner consistent with this order.

                                  21           IT IS SO ORDERED.

                                  22   Dated: October 6, 2020

                                  23                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  24                                                     Chief Magistrate Judge
                                  25
                                       4
                                  26    Because, as discussed above, a true lodestar analysis is not appropriate in this context, the Court
                                       does not decide whether Sackett’s submissions—which include neither a detailed description of
                                  27   how he spent his time nor rigorous evidentiary support for prevailing hourly rates—would be
                                       sufficient if the analysis turned primarily on those issues. Under the circumstances of this case,
                                  28   however, Sackett’s submissions are enough to satisfy the Court that no downward departure from
                                       his presumptively reasonable request is necessary.
                                                                                          7
